Whiteield, C.
The chancery court had jurisdiction, in the case made by this record, to reform the deed between Eichelberger and Cooper, if the proof warranted any reformation, and then to adjust the equities between the parties, and enter a decree for the one or the other, as the evidence might *259warrant, on the matters growing ont of the warranty on the one hand and the costs to Cooper of getting in the outstanding claims on the other.
Per Curiam.
The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the decree is reversed and the cause remanded, to be proceeded with in accordance with this opinion.
jReversed and remanded.